          Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 1 of 10
                                                   ELECTRONICALLY FILED
                                                       2020 Jul 31 AM 9:41
                                         CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                CASE NUMBER: 2020-CV-001076-TI


                      IN THE EIGHTEENTH JUDICIAL DISTRICT
                   DISTRICT COURT, SEDGWICK COUNTY, KANSAS
                                CIVIL DEPARTMENT

ISABELLA HANSEN,                             )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )         Case No.: 2020-CV-001076-TI
                                             )
WIL-KEN ENTERPRISES, INC.,                   )
and QUINZEL BURNS                            )
                                             )
                        Defendants.          )
                                             )
Pursuant to K.S.A. Chapter 60


                                 FIRST AMENDED PETITION

          Plaintiff Isabella Hansen, by and through undersigned counsel, states and alleges as

follows for her claims against Defendants Wil-Ken Enterprises, Inc. and Quinzel Burns:

     1.      Plaintiff Isabella Hansen is a resident of Butler County, Kansas.

     2.      Defendant Wil-Ken Enterprises, Inc. (“Wil-Ken”) is a Kansas corporation doing

             business in the State of Kansas. Wil-Ken operates Popeyes Louisiana Kitchen stores

             at a number of locations in Wichita, Kansas.

     3.      Defendant Quinzel Burns is a resident of Sedgwick County, Kansas.

     4.      During the time period February 2019 through December 2019, Plaintiff Isabella

             Hansen was employed by Defendant Wil-Ken.

     5.      In February 2019, Defendant Wil-Ken employed Plaintiff as a manager in training

             for a general manager position and assigned her to its Popeyes Louisiana Kitchen

             store at Rock Road in Wichita, Kansas.


                                                 [1]
      Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 2 of 10




6.      In late February or early March 2019, Defendant Wil-Ken moved Plaintiff to the

        Popeyes Louisiana Kitchen store at Seneca street in Wichita, Kansas for additional

        training. Plaintiff’s supervisor at that location was the general manager Derek (last

        name unknown).

7.      Beginning in March 2019, Plaintiff’s male co-worker, Gary (last name unknown),

        also a manager in training, began brushing up against Plaintiff in a sexual and

        offensive manner, grabbing her breasts and making sexually suggestive and

        offensive comments to her, including, but not necessarily limited to, commenting

        about her breasts and buttocks, telling her they should go into the walk-in

        refrigerator to “have some fun”, that they couldn’t go in the fridge because “it would

        get even hotter”, and asking her for blowjobs.

8.      Plaintiff reported Gary’s conduct toward her to her general manager Derek, whose

        response was “well you’re a pretty girl, what do you expect. You have big boobs;

        people are going to comment.”

9.      Defendant Wil-Ken Enterprises, by and through its general manager Derek took no

        steps whatsoever to remedy the reported sexual harassment.

10.     In April 2019, Plaintiff complained to her district supervisor, Jodi Rutledge, Gary’s

        sexual harassment towards her as set out herein.

11.     In April 2019, Plaintiff met with her district manager Jodi Rutledge and Willie

        Kendrick, the president of Wil-Ken. At this meeting, Plaintiff complained of Gary’s

        sexual harassment towards her as set out herein. Jodi Rutledge and Willie Kendrick

        told Plaintiff that they did not believe this was sexual harassment, just inappropriate

        joking.
                                            [2]
      Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 3 of 10




12.     At the April 2019 meeting described above, Plaintiff told Jodi Rutledge and Willie

        Kendrick that she did not want to work with Gary because he was sexually harassing

        her. They said Gary was just joking but they would try to have him moved.

13.     Defendant Wil-Ken left Gary at the Seneca street location for several weeks before

        transferring him out of that store. During this time period, Plaintiff was forced to

        work alongside him.

14.     After the April 2019 meeting where Plaintiff complained of the above-described

        sexual harassment to Jodi Rutledge and Willie Kendrick, Plaintiff’s general

        manager Derek retaliated against her by stopping her general manager training.

        Derek told Plaintiff “Gary is a good guy” and that Plaintiff is making things up and

        that “Gary is a better manager than you”. Derek told Plaintiff she should not have

        said anything about Gary’s behavior. Derek became aggressive toward Plaintiff,

        throwing things, yelling at her, and making demeaning comments toward her.

15.     Plaintiff complained about Derek’s retaliatory behavior to her to Jodi Rutledge, who

        did nothing about it.

16.     In mid-June 2019, Defendant Wil-Ken transferred Plaintiff to its Popeyes Louisiana

        Kitchen store at Central and West street in Wichita, Kansas where she finished her

        training and was upgraded to assistant manager.

17.     Defendant Wil-Ken did not upgrade Plaintiff to general manager because Defendant

        Wil-Ken, by and through its general manager Derek, had refused to train her as a

        general manager in retaliation for her having complained about Gary’s sexual

        harassment of her.



                                           [3]
      Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 4 of 10




18.     Plaintiff’s immediate supervisor at the Central and West store was Defendant

        Quinzel Burns.

19.     At all times material, Defendant Quinzel Burns was a general manager and

        Plaintiff’s immediate supervisor.

20.     At all times material, Defendant Wil-Ken gave Defendant Quinzel Burns the power

        and authority to make decisions regarding Plaintiff’s employment, including the

        power to instruct her and supervise her work activity, override her decisions, and to

        fire her.

21.     In July 2019, Defendant Quinzel Burns, in his capacity as Plaintiff’s supervisor,

        exercising the power and authority invested in him by Defendant Wil-Ken,

        instructed Plaintiff to come into the office with him because he needed to show her

        something confidential on the computer. Plaintiff complied with this instruction

        and went into the office with Defendant Quinzel Burns, whereupon he locked the

        door, pushed her into a “blind spot” outside of camera range and forced her to

        perform oral sex on him. Defendant Quinzel Burns told Plaintiff that if she does

        not keep quiet, he will hurt her and if she did not do it, she’ll get fired and she will

        not be able to support her two little boys. Based on his supervisory status over her,

        and his threat to fire her, Plaintiff gave in to Defendant Quinzel Burns’ demand that

        she performs oral sex on him.

22.     Defendant Quinzel Burns told Plaintiff that there is no point in complaining to

        anyone about his conduct because they did not believe her the first time and they

        won’t believe her now.



                                            [4]
      Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 5 of 10




23.     Thereafter, Defendant Quinzel Burns forced Plaintiff to come into the office with

        him and to perform oral sex on him with threats of termination if she refused. This

        happened again on or about July 10, 2019, July 13, 2019, July 16, 2019, July 26,

        2019, July 28, 2019, August 3, 2019, August 5, 2019, August 9, 2019, August 13,

        2019, August 19, 2019, August 20, 2019 and August 26, 2019. Each of these

        assaults was unwanted and was made possible by virtue of Defendant Quinzel

        Burns’ position of management and authority over Plaintiff.

24.     On one occasion Plaintiff told Defendant Quinzel Burns that she would not come

        into the office with him for sex, whereupon he told her that he was going to write

        her up and he did so on August 9, 2019.

25.     On or about August 29, 2019, Defendant Quinzel Burns used his position of

        management and authority over Plaintiff to force her into the office and have sexual

        intercourse with him.

26.     Following the August 29, 2019 assault referenced above, Plaintiff contacted the

        general manager of the Rock Road store. She told him what Quinzel had done and

        asked him if she could be transferred to the Rock Road store away from Quinzel.

        He replied that that was outside his authority and that she needed to talk to the

        district manager Jodi Rutledge.

27.     On or about September 18, 2019, Plaintiff contacted Jodi Rutledge and requested a

        transfer because she had been sexually assaulted by Defendant Quinzel Burns.

28.     On or about September 19, 2019 Plaintiff and Plaintiff’s mother Angelina Hansen

        met with Jodi Rutledge, Defendant Wil-Ken owner Willie Kendrick, and were later

        joined by an office assistant, Sandy. During this meeting, Plaintiff told all present
                                           [5]
      Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 6 of 10




        what Defendant Quinzel Burns had done to her. Willie told Plaintiff that it was her

        fault because she is a manager and she should have been more assertive to prevent

        it.

29.     In late September 2019, Plaintiff was moved to the Popeye’s Louisiana Kitchen

        store at Hillside in Wichita, Kansas. She did well there.

30.     In November 2019, Plaintiff was moved to the Popeye’s Louisiana Kitchen store at

        Rock Road due to a vacancy there.

31.     When Plaintiff was at the Rock Road store, the shift manager, Anthony (last name

        unknown) started pestering her about dating him. She refused him, but he persisted,

        and told her that he was going to follow her home so he could find out where she

        lived so he could stalk her whenever he wanted.

32.     On or about November 29, 2019, Plaintiff reported Anthony’s conduct to her

        general manager, Dennis (last name unknown), and he said he didn’t believe her.

        He said she was taking it the wrong way and misreading Anthony’s actions.

33.     On or about the morning of December 4, 2019, Plaintiff, by written notice, quit her

        job at Defendant Wil-Ken. She did so because of the unrelenting sexual harassment,

        assault, and unresolved hostile work environment to which she had been constantly

        subjected.

34.     After Plaintiff gave her written notice that she had quit her job, she was falsely

        written up for having failed to come into work that day.

35.     The day after Plaintiff gave her written notice that she had quit her job, she was

        again falsely written up for having failed to come to a scheduled meeting.



                                           [6]
      Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 7 of 10




36.     Prior to having first assaulted Plaintiff in July 2019, Defendant Quinzel Burns, who

        was in his 30’s, had engaged in a sexual relationship with a 16-year-old co-

        employee at Popeyes. Willie Kendrick and Jodi Rutledge had actual knowledge of

        this matter and did nothing to correct it.

37.     Defendant Quinzel Burns committed the tort of assault against Plaintiff.

38.     Defendant Quinzel Burns committed the tort of battery against Plaintiff.

39.     Defendant Quinzel Burns committed the tort of outrage against Plaintiff.

40.     Defendant Quinzel Burns committed the tort of intentional infliction of emotional

        distress against Plaintiff.

41.     Defendant Quinzel Burns’ actions against Plaintiff described herein were facilitated

        and made possible by virtue of the position of power and authority over Plaintiff in

        which Defendant Wil-Ken placed Defendant Quinzel Burns.

42.     Defendant Wil-Ken is vicariously liable for all common law torts which Defendant

        Quinzel Burns committed against Plaintiff.

43.     Defendant Wil-Ken knew or should have known that Defendant Quinzel Burns was

        a sexual predator who could not be trusted with a position of power and authority

        over its female employees, including Plaintiff. Notwithstanding, Defendant Wil-

        Ken continued to employ Defendant Quinzel Burns in a position of power and

        authority over female employees, including Plaintiff.

44.     Defendant Wil-Ken is liable for its negligence in placing Defendant Quinzel Burns

        in a position where he had the opportunity to sexually abuse and assault the female

        employees, including Plaintiff, over whom he had power and authority.



                                            [7]
       Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 8 of 10




    45. Defendants and each of them illegally discriminated against Plaintiff on account of

        her sex and maintained a hostile work environment on account of her sex.

    46. Defendant Wil-Ken, by and through its general manager, Derek, took adverse

        employment action against Plaintiff by refusing to train her as a general manager in

        retaliation for her having complained about being sexually harassed by Gary.

    47. Defendant Wil-Ken, by and through its general manager, Defendant Quinzel Burns,

        took adverse employment action against Plaintiff by writing her up when she told him

        she was not going into the office with him for sex.

    48. Defendant Wil-Ken retaliated against Plaintiff for engaging in protected activities.

    49. Defendant Wil-Ken violated Plaintiff’s rights under Title VII of the Civil Rights Act

        of 1964, 42 U.S.C. § 2000e et seq.

    50. Defendant Wil-Ken violated Plaintiff’s rights under the Kansas Act Against

        Discrimination, K.S.A. 44-1001 et seq.

    51. Plaintiff has been damaged by Defendants’ illegal conduct.

    52. Plaintiff has exhausted all necessary administrative remedies.

       WHEREFORE, Plaintiff Isabella Hansen prays that judgment be entered in her favor,

and against Defendants Wil-Ken Enterprises, Inc. and Quinzel Burns, and each of them, for

damages in excess of $75,000.00, representing economic losses, noneconomic losses,

compensatory damages, general damages, punitive damages and all other relief that the Court

deems just and equitable.

       Plaintiff demands a trial by jury on all issues to which such right exists, including

the existence and/or enforceability of any alleged arbitration agreement.



                                              [8]
       Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 9 of 10




DATED: July 31, 2020.


                                           SUBMITTED BY:

                                           GRAYBILL & HAZLEWOOD, LLC

                                           /s/ Susan R. Schrag
                                           Susan R. Schrag #11112
                                           Attorney at Law
                                           Box 203
                                           Clearwater, KS 67026
                                           316.272-6741 (Telephone)
                                           susan@schraglaw.net

                                           and

                                           /s/ Sean McGivern
                                           Sean M. McGivern, #22932
                                           218 N. Mosley
                                           Wichita, KS 67202
                                           Telephone: (316) 266-4058
                                           Facsimile: (316) 462-5566
                                           sean@graybillhazlewood.com
                                           ATTORNEYS FOR PLAINTIFF




                                     [9]
       Case 6:20-cv-01234-KGG Document 1-1 Filed 08/31/20 Page 10 of 10




                              CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I electronically filed the above and foregoing

with the Clerk of the Court by using the e-filing system which will send notice of electronic

filing to the following:

       Jeanne V. Sourgens
       Joseph, Hollander & Craft LLC
       5200 Bob Billings Pkwy, Suite 201
       Lawrence, KS 66049-5810
       Main: (785) 856-0143
       Fax: (785) 312-3129
       jsourgens@josephhollander.com
       Attorney for Defendant Wil-Ken Enterprises, Inc.

       Via U.S. Mail:
       Quinzel Burns
       546 N. McComas St. Apt. 3
       Wichita, KS 67203
       Defendant

                                                           /s/ Sean McGivern
                                                          Sean McGivern, #22932




                                             [10]
